Citation Nr: 1508939	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to July 1989. 

This matter was previously before the Board of Veterans' Appeals (Board) in July 2010 when the Board denied a claim for increased rating for a back disability and remanded the inferred issued of entitlement to a TDIU rating, under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2010, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran is service-connected for sacroiliac arthritis, rated as 10 percent disabling.  The disability results in a combined disability rating of 10 percent.

2.  The Veteran's service-connected disability does not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was provided in a July 2010 letter.  The claim was subsequently re-adjudicated in supplemental statements of the case dated in December 2011 and August 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  VA examinations were undertaken in November 2010 and October 2011.  The purpose of both examinations was to ascertain whether the Veteran's service-connected back disability prevented him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  See July 2010 Board remand.  The November 2010 examiner commented that he was unable to supply the requested physician.  The October 2011 examiner supplied an opinion, and later in August 2012 clarified it.  Each respective examiner reviewed the claim file, and elicited a history from the Veteran.  The October 2011 examiner conducted all necessary testing to assess the effect of the Veteran's service-connected disability on his ability to work.  The Veteran's representative, in April 2012 (see VA Form 646) argued that the October 2011 was inadequate, due to the examiner's failure to use specifically-identified language in his rendered opinion.  The Board disagrees; the examiner provided sufficient detail for the Board, as adjudicator, to make the determination.  Geib v Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Board's July 2010 remand also invited the Veteran to report his employment history and clarify whether he was currently employed in gainful employment.  He did not.  The Veteran informed VA in July 2010 and December 2011 that he had no additional evidence to submit.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Laws and Regulations/Factual Background/Analysis

The Veteran essentially contends that he is unable to work due to his service-connected back disability.  The Board found in July 2010, in accordance with Rice, that an inferred claim for a TDIU had been raised, noting that in the course of a June 2009 VA examination the Veteran informed the examiner that he was currently working for a timber company, although his productivity was reportedly affected by back pain "on certain days."  At his March 2010 hearing, he indicated that he was still a full-time employee but has not worked in the past year.  The Board at that time found that given the evidence of a medical disability, the Veteran's claim for the highest rating possible (pertaining to his then considered increased rating claim), and the evidence of unemployability, the record raised a claim for a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU rating is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's only is service connected disability is sacroiliac arthritis of the lower back, evaluated as 10 percent disabling.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Accordingly, a TDIU cannot be granted under the schedular criteria of 38 C.F.R. § 4.16(a).

Regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Whether a veteran is capable of substantial gainful employment is not a medical determination; it is a determination for the adjudicator.  38 C.F.R. § 4.16a; Geib, 733 F.3d at 1350. 

Here, the report of a February 2008 VA spine examination shows that the Veteran reported currently being employed in two jobs; as a self-employed landscaper and also with a timber company.  He noted his back pain affected his concentration and mobility, and limited his ability to lift.  The supplied diagnosis was minimal spondylosis of L1 and L2.  

As mentioned, the Veteran informed a VA examiner in June 2009 that he was currently working for a timber company, although his productivity was reportedly affected by back pain "on certain days."  

A VA examiner in November 2010 commented, after reviewing the Veteran's medical history, that he was unable to offer an opinion as to the employability of the Veteran because of the Veteran's confusing medical picture. 

The report of an October 2011 VA thoracolumbar spine examination shows two back-related diagnoses:  sacroiliac degenerative joint disease with ankylosis and spondyloarthropathy.  The Veteran reported he last worked as a courier, but that after riding for two hours in a car his back pain limited him.  He added he had not worked a "regular job" in four years, but still worked occasionally as a courier or other odd jobs for a timber company.  

The examiner commented that the Veteran's lower back sacroiliac joint disorder precluded physical employment.  He added that sedentary employment remained a significant challenge, as the Veteran had difficulty with prolonged sitting.  The examiner observed that the amount of pain was certainly subjective, and therefore he could not determine how difficult it would be for the Veteran to function in a sedentary setting.  He added, however, that there would be no contraindication for the Veteran working in a sedentary setting.  The examiner did acknowledge the Veteran's back condition would be considerably painful with prolonged sitting.  He added it would be reasonable to expect the Veteran to make an effort to work through the pain.  

The examiner who conducted the October 2011 VA examination provided an addendum opinion in August 2012.  The physician copied his response from the October 2011 examination report and added "[i]t is not my role as a physician to determine the Veteran's qualifications for obtaining and retaining gainful employment.  I have indicated his ability to work at both a physical or sedentary position which I have answered quite clearly."  Essentially, the opining physician merely reemphasized his previously-submitted opinion.  

In August 2012, the RO declined the refer the claim for TDIU for extraschedular consideration.  

Based on the above-discussed opinions, concerning the Veteran's employability, and particularly the statement supplied by the VA examiner in October 2011 regarding there being no contraindication for the Veteran's ability to perform sedentary work, the Board concludes that referral for extraschedular TDIU consideration is not warranted as the Veteran is not unemployable because of his service-connected back disability.

The Board finds, after considering the medical evidence in this case, and particularly the opinions supplied by the VA examiner in October 2011 (and August 2012 addendum), to weigh against the Veteran's TDIU claim.  These opinions, in pertinent part, essentially found that the Veteran was not precluded from gainful sedentary employment due to his sole service-connected disorder.  This physician, in addition, offered his opinions after having had an opportunity to review the Veteran's complete medical record, and conducting an appropriate examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib.

The schedular criteria for TDIU are not met; a TDIU rating is not warranted; and in the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluations, a referral for consideration of a TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


